DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the cutter" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5-6 are rejected for being dependent thereon.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas (mental processes) without significantly more. 
The claim(s) recite(s) a method of setting a cutting time of a gasket having numerous steps that are directed to the judicial exception. 
Claim limitations directed to a judicial exception
Interpretation of the judicial exception
Setting a front end reference line and a rear end reference line between a front-most end and a rear-most end in a form of the electrode layer in the boundary area
Mental step – broadly evaluating, which includes mentally picking the most front and the most rear.
Calculating a trigger reference line between the front end reference line and the rear end reference line, except for a front portion of the front end reference and a rear portion of the rear end reference line
Mental step – broadly calculating, which includes mentally calculating (or approximating) the middle between an invisible front end reference line and invisible rear end reference line
Calculating a cutting time of a gasket, which is to be attached to the boundary area between the electrolyte membrane and the 



Step 2A Prong Two asks the question “does the claim recite additional elements that integrate the judicial exception into a practical application?”
This judicial exception is not integrated into a practical application. In particular, the claim recites two additional elements – moving a reaction sheet, and photographing a boundary area. These additional elements are only recited at a high-level of generality; the additional elements do not limit the judicial exception to a particular machine or particular method. For instance, these additional elements do not affect the judicial exceptions nor do the judicial exceptions affect the additional elements; thus the judicial exceptions are not integrated into a practical application. While the additional elements do link the judicial exception to a technical field, this technical field (method of manufacturing a membrane electrode assembly), this technical field is not particular because the field is only recited in a generic sense. Accordingly, the additional elements do not integrate the abstract idea into a 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the aforementioned additional elements amounts to adding insignificant extra-solution activity to the judicial exception or simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
For instance, Pierpont et al. (US 2008/0145712) [already of record] discloses a method for making fuel cell components via a roll to roll process (abstract) wherein a membrane web 717 (comprising a membrane and a CCM [electrode layer]) is moved and optical sensor 797 is used to detect the leading edge of the catalyst area ([0085]); thus moving a reaction sheet in which an electrode layer is formed on an electrolyte membrane, and photographing a boundary area between the electrode membrane and the electrode layer using a fixed vision. Pierpont additionally teaches that conventional fuel cell assembling including cutting several input webs and are then manipulated ([0004]). Thus, Pierpont teaches that well-understood, routine, conventional activities previously known to the industry include moving membrane webs with electrodes and optically inspecting/photographing said webs.
Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, and the claims are not patent eligible.
In addition, dependent claims 2-6 do not further add any additional elements that integrate the judicial exception into a particular machine or a particular method or amount to significantly more than the judicial exception.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB BUCHANAN/             Examiner, Art Unit 1725    

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725